                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   COOKEVILLE DIVISION

 IN RE:                                         )
                                                )      CHAPTER:         11
 ANGELIA NICHOLE SHOCKLEY.                      )      CASE NO.:        19-00138
   Debtor.                                      )      JUDGE:           HARRISON
                                                )
 JASON BRUBACHER, with derivative               )
 standing on behalf of the bankruptcy estate,   )      ADV. PROC.       2:20-ap-90020
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )
                                                )
 AMERICAN BANK & TRUST OF THE                   )
 CUMBERLANDS                                    )
                                                )
      Defendant.                                )

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: OCTOBER 26, 2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: NOVEMBER 10, 2020,
at 9:00 a.m. by remote call in to 1-888-363-4749, Access Code 4511038#.

        NOTICE OF MOTION FOR ENTRY OF AGREED ORDER APPROVING
     COMPROMISE AND SETTLEMENT OF PENDING ADVERSARY PROCEEDING
          AGAINST AMERICAN BANK & TRUST OF THE CUMBERLANDS

       Jason Brubacher, on behalf of the bankruptcy estate of Debtor Angelia Nichole Shockley
(“Mr. Brubacher”), pursuant to the Order Granting Derivative Standing to Pursue Avoidance
Actions entered on April 17, 2019 (Doc. No. 25) (the “Derivative Standing Order”), has asked the
Court for the following relief: To enter the proposed Agreed Order Approving Compromise and
Settlement of Pending Adversary Proceeding Against American Bank & Trust of the Cumberlands.
       YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the
attached motion by entering the attached order, or if you want the court to consider your views on
the motion, then on or before the response date stated above, you or your attorney must:
1.        File with the court your response or objection explaining your position. PLEASE NOTE:
          THE BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
          REQUIRES ELECTRONIC FILING. ANY RESPONSE OR OBJECTION YOU
          WISH TO FILE MUST BE SUBMITTED ELECTRONICALLY. TO FILE
          ELECTRONICALLY, YOU OR YOUR ATTORNEY MUST GO TO THE COURT
          WEBSITE            AND         FOLLOW            THE         INSTRUCTIONS         AT:
          <https://ecf.tnmb.uscourts.gov>.



Case 2:19-bk-00138        Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58          Desc Main
                                   Document      Page 1 of 13
       If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615)
       736-5584. You may also visit the Bankruptcy Court in person at: U.S. Bankruptcy Court,
       701 Broadway, 1st Floor, Nashville, TN (Monday - Friday, 8:00 A.M. - 4:00 P.M.).
2.     Your response must state the deadline for filing responses, the date of the scheduled hearing
       and the motion to which you are responding.

       If a response is filed before the deadline stated above, the hearing will be held at the time
and place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING
DATE. You may check whether a timely response has been filed by viewing the case on the
Court’s website at <https://ecf.tnmb.uscourts.gov>.
        If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter the attached order granting that relief.
Date: October 2, 2020                         Signature: /s/ Henry E. (“Ned”) Hildebrand, IV
                                              Name:      Henry E. (“Ned”) Hildebrand, IV
                                              Address: 2416 21st Avenue South, Suite 303
                                                         Nashville, Tennessee 37212




Case 2:19-bk-00138       Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58             Desc Main
                                  Document      Page 2 of 13
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  COOKEVILLE DIVISION

 IN RE:                                         )
                                                )     CHAPTER:         11
 ANGELIA NICHOLE SHOCKLEY.                      )     CASE NO.:        19-00138
   Debtor.                                      )     JUDGE:           HARRISON
                                                )
 JASON BRUBACHER, with derivative               )
 standing on behalf of the bankruptcy estate,   )     ADV. PROC.       2:20-ap-90020
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )
                                                )
 AMERICAN BANK & TRUST OF THE                   )
 CUMBERLANDS                                    )
                                                )
      Defendant.                                )

  MOTION FOR ENTRY OF AGREED ORDER APPROVING COMPROMISE AND
 SETTLEMENT OF PENDING ADVERSARY PROCEEDING AGAINST AMERICAN
               BANK & TRUST OF THE CUMBERLANDS

          COMES NOW Jason Brubacher on behalf of the bankruptcy estate of Debtor Angelia

Nichole Shockley (“Mr. Brubacher”), pursuant to the Order Granting Derivative Standing to

Pursue Avoidance Actions entered on April 17, 2019 (Doc. No. 25) (the “Derivative Standing

Order”), to respectfully move this Court for entry of an agreed order, substantially in the form

submitted herewith (the “Order”), approving the resolution of Mr. Brubacher’s pending adversary

proceeding against American Bank & Trust of the Cumberlands (“ABT”) before this Court, Case

No. 2:20-ap-90020 (the “ABT Adversary Proceeding”). In support, Mr. Brubacher states as

follows:




Case 2:19-bk-00138       Doc 97     Filed 10/02/20 Entered 10/02/20 09:28:58        Desc Main
                                   Document      Page 3 of 13
                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334. The subject

matter of this motion is a “core proceeding” pursuant to 28 U.S.C. §§ 157(b)(2)(A), (H), and (K).

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        BACKGROUND

       1.      The Debtor filed this bankruptcy case on January 10, 2019 (the “Petition Date”).

[Docket No. 1].

       2.      On April 17, 2019, this Court entered Derivative Standing Order, which granted

derivative standing to Mr. Brubacher to pursue, without limitation, all claims and causes of action

that the Debtor’s bankruptcy estate may have related to the Property. [Docket No. 25].

       3.      On June 6, 2019, Mr. Brubacher, acting derivatively on behalf of the Debtor’s

bankruptcy estate, filed an adversary proceeding against the Debtor and Mr. Risher, Case No. 2:19-

ap-90110 (the “Risher Adversary Proceeding”) seeking a declaration that the transfer of certain

real property located at 2088 Buffalo Valley Road, Cookevile, Tennessee (the “Property”) from

the Debtor to Mr. Risher for no consideration was both actually and constructively fraudulent

pursuant to 11 U.S.C. §§ 544, 548, and 550, and Tenn. Code Ann. §§ 66-5-305, 306, and 308.

[Docket No. 27; 19-ap-90110 (“Risher”) Docket No. 1].

       4.      On January 24, 2020, this Court entered the Order Granting Default Judgment

Against Angelia Nichole Shockley and Randal Risher (the “Risher Judgment”). In the Risher

Judgment, this Court ordered, among other things, that the title to the Property be divested from

Mr. Risher and revested into the Debtor’s bankruptcy estate for administration thereby. [Risher

Docket No. 23].



                                                2


Case 2:19-bk-00138       Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58            Desc Main
                                  Document      Page 4 of 13
        5.        On February 5, 2020, the Debtor’s bankruptcy case was converted to one under

chapter 7 of the Bankruptcy Code, with the Erica R. Johnson (the “Trustee”) being appointed as

the chapter 7 trustee over the Debtor’s bankruptcy estate. [Docket No. 44].

        6.        On February 13, 2020, Mr. Brubacher filed the ABT Adversary Proceeding seeking

to avoid ABT’s lien against the Property (the “ABT Lien”) or otherwise obtain a judgment for the

value of the ABT Lien, alleging that ABT is a subsequent transferee of the fraudulently transferred

Property without good faith and with knowledge of the fraudulent transfer at the time it acquired

the ABT Lien. [Docket No. 48]. The ABT Adversary Proceeding remains pending as of the date

of this motion.

        7.        On September 4, 2020, the Trustee filed a motion to sell the Property (the “Sale

Motion”). [Docket No. 84]. In the Sale Motion, the Trustee seeks approval from this Court to sell

the Property on the terms therein, with the anticipated closing date being on or before October 9,

2020.

        8.        On September 18, 2020, this Court entered the Agreed Order Authorizing Escrow of

Mortgage Lien Proceeds Upon Sale of Real Property Pending Resolution of Related Adversary

Proceeding (the “Escrow Order”). [Docket No. 88]. In the Escrow Order, the Court ordered that

the sale contemplated in the Sale Motion shall be free and clear of the ABT Lien. The Trustee shall

then hold $200,000.00 of the sale proceeds in escrow (the “Escrow Proceeds”), with the ABT Lien to

attach to such Escrow Proceeds, pending a resolution of the ABT Adversary Proceeding.

        9.        Mr. Brubacher now seeks approval from this Court of a comprehensive resolution of

the ABT Adversary Proceeding on the terms set forth below and as agreed upon by Mr. Brubacher,

ABT, and the Trustee.



                                                  3


Case 2:19-bk-00138         Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58           Desc Main
                                    Document      Page 5 of 13
                                       RELIEF REQUESTED

        10.      Mr. Brubacher, ABT, and the Trustee have agreed to compromise and settle the ABT

Adversary Proceeding as follows:

              a. ABT shall have an allowed secured claim against the Debtor’s bankruptcy estate, with

                 such claim being secured on the Property or the Escrow Proceeds in the event of the

                 closing of the sale contemplated in the Sale Motion or any other sale of the Property,

                 in the amount of $106,500.00 (the “ABT Secured Claim”).

              b. The ABT Secured Claim shall represent the sole and exclusive claim of ABT against

                 the Debtor’s bankruptcy estate. ABT shall have no right to assert any claim against

                 the Debtor’s bankruptcy estate, whether secured or unsecured, other than the ABT

                 Secured Claim.

              c. The ABT Secured Claim shall be paid to ABT from the Escrow Proceeds, which shall

                 be held upon the closing any sale of the Property, whether through the sale

                 contemplated in the Sale Motion or any subsequent sale in the event the sale

                 contemplated in the Sale Motion does not close for any reason, pending entry of the

                 proposed Order submitted herewith.

        11.      While Mr. Brubacher believes his theory of recovery on the claims asserted in the

ABT Adversary Proceeding is correct, it is Mr. Brubacher’s opinion, using sound business judgment,

that this proposed settlement is in the best interest of the estate and should be accepted. Specifically,

Mr. Brubacher believes that this settlement allows the estate to recover a substantial portion of the

assets that could be recovered from ABT through successful litigation in the ABT Adversary

Proceeding, while minimizing (a) the risk that ABT is successful at defeating Mr. Brubacher’s claims

therein and (b) the costs and fees associated with continuing litigation in the ABT Adversary

                                                   4


Case 2:19-bk-00138         Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58               Desc Main
                                    Document      Page 6 of 13
Proceeding that would otherwise be borne by the bankruptcy estate and potentially erode distributions

to creditors.

        12.     For the avoidance of doubt, this settlement relates only to the claims asserted against

ABT in the ABT Adversary Proceeding and does not settle or waive any claims against ABT or any

other defendant in any other action that may later be asserted on behalf of the bankruptcy estate.

                                   APPLICABLE AUTHORITY

        13.     Bankruptcy Rule 9019 provides that the Court “may approve a compromise or

settlement.” Compromises are tools for expediting the administration of the case and reducing

administrative costs and are favored in bankruptcy. See, Fishell v. Soltow (In re Fishell), No. 94-

1109, 1995 WL 66622, at *2 (6th Cir. February 16, 1995); In re Martin, 91 F.3d 389, 393 (3d Cir.

1996) (“To minimize litigation and expedite the administration of a bankruptcy case,

‘[c]ompromises are favored in bankruptcy.’”) (quoting 9 Colliers on Bankruptcy ¶ 9019.03[1]

(15th Ed. 1993)).

        14.     The standards by which a Court should evaluate a settlement are well established.

In addition to considering the proposed terms of the settlement, the Court should consider the

following factors:

                •      the probability of success in litigation;
                •      the difficulty in collecting any judgment that may be obtained;
                •      the complexity of the litigation involved, and the expense, inconvenience,
                       and delay necessarily attendant to it;
                •      the interest of creditors and stockholders and a proper deference to their
                       reasonable views of the settlement.

        See Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390

U.S. 414, 424-245 (1968); Fishell, 1995 WL 66622, at *3; In re Barton, 45 B.R. 225, 227 (M.D.

Tenn. 1984); In re Pennsylvania Truck Lines, Inc., 150 B.R. 595, 598 (E.D. Pa. 1992), aff’d, 8


                                                  5


Case 2:19-bk-00138        Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58               Desc Main
                                   Document      Page 7 of 13
F.3d 812 (3d Cir. 1993); In re Grant Broadcasting, Inc., 71 B.R. 390, 395 (Bankr. E.D. Pa. 1987);

In re Neshaminy Office Bldg. Assoc’s., 62 B.R. 798, 803 (E.D. Pa. 1986).

       15.     The decision to approve a settlement or compromise is within the discretion of the

Court and is warranted where the settlement is found to be reasonable and fair in light of the

particular circumstances of the case. See TMT Trailer Ferry, 390 U.S. at 424-25. The settlement

need not be the best that the debtor could have achieved but need only fall “within the reasonable

range of litigation possibilities.” In re Penn Central Transp. Co., 596 F.2d 1102, 1114 (3d Cir.

1979). In making its determination, a court should not substitute its own judgment for that of the

[party acting on behalf of the estate]. Neshaminy Office, 63 B.R. at 803.

       16.     Under the circumstances presented here, the Plaintiff (with derivative standing on

behalf of the bankruptcy estate) has satisfied the applicable standards.

       WHEREFORE, Mr. Brubacher requests an Order approving compromise and settlement

of the claims asserted in the ABT Adversary Proceeding substantially in the form of the proposed

Order submitted herewith; and for such further and other relief as the court deems just and proper.


                                                      Respectfully submitted,

                                                      /s/ Ned Hildebrand
                                                      Henry E. (“Ned”) Hildebrand, IV
                                                      DUNHAM HILDEBRAND, PLLC
                                                      2416 21st Avenue South, Suite 303
                                                      Nashville, TN 37212
                                                      615.933.5851
                                                      ned@dhnashville.com
                                                      Counsel for Jason Brubacher, with
                                                      derivative standing on behalf of the
                                                      bankruptcy estate




                                                 6


Case 2:19-bk-00138       Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58             Desc Main
                                  Document      Page 8 of 13
                                      CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of the foregoing was filed electronically on
      October 2, 2020. Notice of this filing is given via regular mail to the United States Trustee, the
      Debtor, all secured and unsecured creditors as identified in the Debtor’s creditor matrix and set
      forth below, and any party entitled to electronic notice under the Court’s CM/ECF electronic filing
      system.
                                                             /s/ Henry E. (“Ned”) Hildebrand, IV
                                                             Henry E. (“Ned”) Hildebrand, IV
                                                             Gray Waldron
                                                             DUNHAM HILDEBRAND, PLLC
                                                             2416 21st Avenue South, Suite 303
                                                             Nashville, TN 37212
                                                             629.777.6519
                                                             gray@dhnashville.com
                                                             ned@dhnashville.com
                                                             Counsel for the Jason Brubacher, with
                                                             derivative standing on behalf of the
                                                             bankruptcy estate



                                                                                     CASH EXPRESS LLC
Advanced Merchant Services               BARRY J GAMMONS, ESQ
                                                                               345 SOUTH JEFFERSON AVENUE
One Evertrust Plza Ste 1401               209 10th AVE S, STE 525
                                                                                         SUITE 300
Jersey City, NJ 07302-3087                Nashville, TN 37203-7102
                                                                                 COOKEVILLE, TN 38501-3456


                                                                                            IRS
FEDEX TRADE NETWORKS                          Forward Financing
                                                                                CNTRLZD INSOLVENCY OPRTN
     PO BOX 842206                         100 Summer St., Ste 1175
                                                                                        PO BOX 7346
  Boston, MA 02284-2206                    Boston, MA 02110-2138
                                                                                 PHILADELPHIA, PA 19101-7346


   LVNV Funding, LLC
                                        AMERICAN BANK & TRUST                      Your Move Real Estate, LLC
 Resurgent Capital Services
                                               P.O. BOX 40                             4525 Charlotte Ave
      PO Box 10587
                                        LIVINGSTON, TN 38570-0040                   Nashville, TN 37209-3609
 Greenville, SC 29603-0587

                                                                                 FOX COLLECTION CENTER
                                                 CashNetUSA
     CASH EXPRESS                                                                C/O CITY OF COOKEVILLE-
                                             175 W Jackson Blvd
      402 E 10TH ST                                                                      FINANCE
                                                  Suite 1000
 Cookeville, TN 38501-1812                                                              PO BOX 528
                                            Chicago, IL 60604-2863
                                                                               GOODLETTSVILLE, TN 37070-0528




                                                      7


     Case 2:19-bk-00138        Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58            Desc Main
                                        Document      Page 9 of 13
                                                                                  POPSUGAR Inc.
   GARNER & CONNER                           MCA Recovery LLC
                                                                              c/o Szabo Associates, Inc
       PO BOX 5059                            17 State St Ste 4000
                                                                           3355 Lenox Road NE, Suite 945
  Maryville, TN 37802-5059                 New York, NY 10004-1508
                                                                              Atlanta, GA 30326-1357


                                          Ashley Funding Services, LLC
     Erica R. Johnson                                                             CASHNET USA
                                           Resurgent Capital Services
8161 Highway 100, Suite 184                                                   175 W JACKSON #1000
                                                 PO Box 10587
 Nashville, TN 37221-4213                                                     Chicago, IL 60604-2863
                                           Greenville, SC 29603-0587


                                      FOX COLLECTION CENTER                        Harris Teas
  Cookeville Regional Med
                                      C/O PREMIER DIAGNOSTIC                   5901 West Side Ave
         PO Box 528
                                        IMAGING PO BOX 528                          4th Floor
Goodlettsville, TN 37070-0528
                                    GOODLETTSVILLE, TN 37070-0528          North Bergen, NJ 07047-6451


    Jason D Brubacher                        Melanie Bean, Attorney                  Popsugar
    1227 Quail Hollow                          137 Public Square               111 Sutter St. 15th Fl.
 Cookeville, TN 38501-0843                  Lebanon, TN 37087-2736         San Francisco, CA 94104-4541



       SANTANDER                            Sinster Resource Group                US BANK
      PO BOX 961245                             5935 Rivers Ave                  PO BOX 5229
 Fort Worth, TX 76161-0244                 Charleston, SC 29406-6071       CINCINNATI, OH 45201-5229


                                          SNAP ADVANCES
                                                                               TN CHILD SUPPORT
Santander Consumer USA Inc.           ATTN MARIE BONDARUK
                                                                           DEPT OF HUMAN SERVICES
      PO Box 560284                         1182 W 2400 S
                                                                         400 DEADERICK ST 14TH FLOOR
   Dallas, TX 75356-0284             WEST VALLEY CITY, UT 84119-
                                                                            NASHVILLE TN 37243-1403
                                                8510


Lefkovitz and Lefkovitz, PLLC                   Jason Brubacher              Angelia Nichole Shockley
 618 Church Street, Ste. 410                   2952 Sterline Dr.             2088 Buffalo Valley Road
    Nashville, TN 37219                       Loveland, CO 80538               Cookeville, TN 38501




                                                       8


      Case 2:19-bk-00138        Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58   Desc Main
                                         Document     Page 10 of 13
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   COOKEVILLE DIVISION

 IN RE:                                         )
                                                )      CHAPTER:        11
 ANGELIA NICHOLE SHOCKLEY.                      )      CASE NO.:       19-00138
   Debtor.                                      )      JUDGE:          HARRISON
                                                )
 JASON BRUBACHER, with derivative               )
 standing on behalf of the bankruptcy estate,   )      ADV. PROC.      2:20-ap-90020
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )
                                                )
 AMERICAN BANK & TRUST OF THE                   )
 CUMBERLANDS                                    )
                                                )
      Defendant.                                )

 AGREED ORDER APPROVING COMPROMISE AND SETTLEMENT OF PENDING
  ADVERSARY PROCEEDING AGAINST AMERICAN BANK & TRUST OF THE
                        CUMBERLANDS

          THIS MATTER IS BEFORE THE COURT upon the Motion for Entry of Agreed Order

Approving Compromise and Settlement of Pending Adversary Proceeding Against American Bank

& Trust of the Cumberlands (the “Motion”) filed by Jason Brubacher on behalf of the bankruptcy

estate of Debtor Angelia Nichole Shockley (“Mr. Brubacher”), pursuant to the Order Granting

Derivative Standing to Pursue Avoidance Actions entered on April 17, 2019 (Doc. No. 25) (the

“Derivative Standing Order”). Any capitalized term not specifically defined herein shall have the

meaning ascribed to it in the Motion.

          Notice having been given of the Motion pursuant to 11 U.S.C. § 105, Fed. R. Bankr. P.

9019, and Local Rule 9013-1, and no party in interest having timely filed an objection, the Court




Case 2:19-bk-00138        Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58         Desc Main
                                   Document     Page 11 of 13
is satisfied that the relief herein is appropriate under the circumstances. Accordingly, it is hereby

ORDERED as follows:

       1.      The Plaintiff, with derivative standing on behalf of the Debtor’s bankruptcy estate,

in the proper exercise of business judgment, has determined that the relief afforded herein is in the

best interest of the bankruptcy estate and the Debtor’s creditors.

       2.      The Motion is hereby GRANTED.

       3.      American Bank & Trust of the Cumberlands (“ABT”) shall be deemed to have an

allowed secured claim against the Debtor’s estate, which shall be secured on the real property

located at 2088 Buffalo Valley Road, Cookeville, Tennessee 38501 (the “Property”), in the amount

of $106,500.00 (the “ABT Secured Claim”).

       4.      The ABT Secured Claim shall represent the sole and exclusive claim of ABT against

the Debtor’s bankruptcy estate. ABT shall have no right to assert any claim against the Debtor’s

bankruptcy estate, whether secured or unsecured, other than the ABT Secured Claim.

       5.      The ABT Secured Claim shall be paid to ABT upon the Trustee’s receipt of proceeds

from the closing any sale of the Property, whether through the sale contemplated in the Chapter 7

Trustee’s pending motion to sell the Property (the “Sale Motion”) (See Docket No. 84) or any

subsequent sale in the event the sale contemplated in the Sale Motion does not close for any reason.


       IT IS SO ORDERED.


            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS
                    INDICATED AT THE TOP OF THE FIRST PAGE




                                                 2


Case 2:19-bk-00138       Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58              Desc Main
                                  Document     Page 12 of 13
APPROVED FOR ENTRY:

/s/ Ned Hildebrand
Henry E. (“Ned”) Hildebrand, IV
DUNHAM HILDEBRAND, PLLC
2416 21st Avenue South, Suite 303
Nashville, TN 37212
615.933.5851
ned@dhnashville.com
Counsel for Jason Brubacher,
with derivative standing on behalf of the bankruptcy estate

/s/ Bret Chaness
Bret Chaness
RUBIN LUBLIN, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
770.246.3300
bchaness@rlselaw.com
Counsel for American Bank & Trust of the Cumberlands

/s/ Erica R. Johnson
Erica R. Johnson
ERICA R. JOHNSON, ATTORNEY AT LAW, PLLC
8161 Highway 100, Suite 184
Nashville, TN 37221
615.347.5869
erica@erjlaw.com
Chapter 7 Trustee




                                                3


Case 2:19-bk-00138      Doc 97    Filed 10/02/20 Entered 10/02/20 09:28:58   Desc Main
                                 Document     Page 13 of 13
